DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig. 1A on the replacement sheet filed October 15, 2022 was not properly corrected.  Examiner contends reference number 95 should be changed to 98 as illustrated in the annotated version of the drawing filed October 15, 2022. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 6 is objected to because of the following informalities:  “its” in line 4 should be changed to --the cylindrical body--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “an alternative pressure balance configuration (58)” in line 4 should be changed to --an alternative pressure balance configuration--. The “(58)” should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguous and confusing and is rendered indefinite.  Claim 1 states “ the pressure balance” in line 20.  Examiner is unsure if applicant is referencing the pressure balance system disclosed in line 15. Additionally, based on the claim limitations, examiner is unsure if the male connectors and female connectors utilize the same pressure balancing system or if  the male connectors and female connectors have separate pressure balancing systems.
Claim 4 is ambiguous and confusing and is rendered indefinite. Claim 1 was amended to state “a pressure balance system comprising a high specific gravity fluid and labyrinth path” in lines 15-16.  Examiner is unable to determine if the labyrinth path in claim 1 is the same as the labyrinth passage in claim 4.
Claim 4 is ambiguous and confusing and is rendered indefinite. Claim 1 states “a balance of pressure between an internal dielectric fluid that isolates the electric connection and the external borehole fluid” in lines 27-29. Examiner is unable to determine if the internal dielectric fluid in claim 1, line 28 is the same as the high specific gravity dielectric fluid claim 4, lines 5-6.
Claim 8 is ambiguous and confusing and is rendered indefinite. Claim 8 states “a labyrinth path” in line 3 however a labyrinth path was previously disclosed in amended claim 1, lines 16 and 23.  Examiner is unable to determine if labyrinth path in claim 8 is the same or a different labyrinth path.
Claim 15 recites the limitation "the ESP motor sealing system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the conductor conduit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 11-14 are allowed.
Claims 1-10 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676